 




AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT is made as of the 6th day of October, 2016


B E T W E E N:


662073 ONTARIO LIMITED
(the "Vendor")
- and –


MOLD-MASTERS (2007) LIMITED


(the "Purchaser")


RECITALS
WHEREAS
a.
Terms used in this Agreement with their initial letters capitalized and not
otherwise defined in the Articles set forth below in this Agreement shall have
the respective meanings ascribed to them Schedule "A" to this Agreement ;

b.
The Vendor is the owner of the Properties;

c.
The Purchaser is the sole tenant of the Armstrong Property pursuant to the
Armstrong Lease and the Todd Property pursuant to the Todd Lease;

d.
The Vendor desires to sell the Properties to the Purchaser and the Purchaser
desires to purchase the Properties from the Vendor, subject to the terms,
covenants and conditions set forth in this Agreement;

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
Article 1.



PURCHASE AND SALE


1.1
Purchase and Sale and Purchase Price



The Vendor will sell, transfer, assign, set over and convey the Properties and
the Purchaser will purchase on an "as is where is" basis: (i) the Armstrong
Property from the Vendor on the Closing


 

--------------------------------------------------------------------------------

- 2 -


for the purchase price of Nine Million Dollars ($9,000,000) (the "Armstrong
Purchase Price"), subject to the adjustments in Section 4.4; and (ii) the Todd
Property from the Vendor on the Closing for the purchase price of Five Million
Two Hundred and Fifty Thousand Dollars ($5,250,000) (the "Todd Purchase Price"),
subject to the adjustments in Section 4.4 (the Armstrong Purchase Price and the
Todd Purchase Price being collectively referred to herein as the "Purchase
Price").
1.2
Satisfaction of Purchase Price

The Purchase Price will be payable in the following manner:
(a)
within three (3) Business Days of the Acceptance Date, by payment by the
Purchaser to the Vendor's Counsel by wire transfer the sum of Two Hundred and
Fifty Thousand Dollars ($250,000.00) as a deposit (the "Deposit") to be held in
trust by the Vendor's Counsel in an interest bearing account pending completion
or other termination of this Agreement and to be credited on account of the
Purchase Price on Closing; and

(b)
as to the balance of the Purchase Price, by wire transfer to the Vendor's
Counsel, in trust for the Vendor, on Closing.



1.3
Treatment of Deposit

(a)
The Deposit will be held in trust by the Vendor's Counsel and invested in an
interest bearing account or certificate of deposit with a Canadian chartered
bank. Interest on the Deposit will be dealt with in the same manner as the
Deposit. The Deposit will be applied to the Purchase Price on the Closing Date
unless otherwise stated herein.

(b)
Vendor's Counsel assumes no obligation other than to hold the Deposit in
accordance with the provisions of this Agreement and to pay the Deposit to the
person becoming entitled thereto in accordance with the terms of this Agreement
except in the event of a dispute between the parties, in which event Vendor's
Counsel may, in its discretion, pay the monies in dispute into court. Vendor's
Counsel may act in reliance upon any document, instrument or signature believed
by it to be genuine, and may assume that any person purporting to give any
notice or instruction in accordance with the provisions hereof has been fully
authorized to do so.

(c)
This Agreement sets forth exclusively the duties of Vendor's Counsel with
respect to any and all matters pertinent thereto. Vendor's Counsel shall not be
bound to refer to, and shall not be bound by, the provisions of any other
agreement other than the terms of this Agreement. Vendor's Counsel will not be
liable for any action taken or not taken by it with respect to any matter
relating to this Agreement, except for its own gross negligence and/or
intentional fault. In the event that Vendor's Counsel shall be uncertain as to
its duties or rights hereunder, or should it receive instructions, claims or
demands from any of the parties hereto or from third persons with respect to the
Deposit held hereunder which in its opinion are in conflict with any provisions
of this Agreement, it shall be entitled to refrain from taking any action (other
than



 

--------------------------------------------------------------------------------

- 3 -


to keep safely the Deposit held hereunder) until it shall be directed otherwise
in writing by all the parties hereto, and said third persons, if any, or by
final order or judgment of a court of competent jurisdiction.
(d)
Vendor's Counsel shall not be required to institute, defend, or intervene in any
legal action to enforce the terms and conditions of this Agreement nor to take
any other action until it has been indemnified to its satisfaction against all
expenses and liabilities incurred and to be incurred by it.

(e)
If the transaction contemplated by this Agreement is not completed for any
reason other than the sole default of the Purchaser, the Deposit, together with
all interest accrued thereon, shall be returned to the Purchaser forthwith
without deduction or set off. If the transaction contemplated by this Agreement
is not completed solely as a result of the default of the Purchaser, the Vendor
shall be entitled to retain the Deposit, together with all interest accrued
thereon, as liquidated damages, the whole without any further recourse between
the Vendor and the Purchaser. The Vendor's Counsel is hereby authorized and
directed to pay the Deposit, together with all interest accrued thereon, in the
manner contemplated by this Section 1.2

ARTICLE 2.
PURCHASER'S EXAMINATIONS
2.1
Access to Information

(a)
The Vendor shall deliver for inspection, to the Purchaser, within ten (10) days
of the date of Acceptance Date, copies of the following information with respect
to the Properties, all to the extent that it is in the possession of the Vendor
and to the extent that the Purchaser does not have these:



(i)
any surveys of the Properties;



(ii)
any service contracts, agreements, permits, licenses and warranties respecting
the Properties to which the Vendor is a party (collectively, the "Service
Contracts");



(iii)
copies of any as-built drawings and any plans of the Buildings showing the
dimensions thereof and the mechanical services incorporated therein; and



(iv)
a list of all chattels of any material value at the Properties to the extent
that same are owned by the Vendor.

2.2
Title Examination

The Purchaser will be allowed until September 20th, 2016 to examine the title to
the Properties at the Purchaser's expense. If, during that time, any valid
objection to title (other than with respect to any of the Permitted
Encumbrances) is made in writing to the Vendor which the Vendor is unable


 

--------------------------------------------------------------------------------

- 4 -


or unwilling to remove prior to the Closing Date and which the Purchaser will
not waive, this Agreement will, notwithstanding any intermediate acts or
negotiations in respect of such objections, be null and void, and the Deposit
together with interest, if any, that has accrued thereon will be returned to the
Purchaser without deduction. Save as to any valid objections so made and save as
to any objections going to the root of title and any encumbrances arising after
the Acceptance Date that are not attributable to the act or omission of the
Tenant, the Purchaser will be conclusively deemed to have accepted the title of
the Vendor to the Properties.
Except as may be otherwise specified herein, the Purchaser will not call for the
production of any title deed, abstract of title, survey or other evidence of
title other than such as may be in the Vendor's possession or control.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
3.1
Vendor's Representations and Warranties

The Vendor represents and warrants to the Purchaser that:
(a)
no person other than the Purchaser has any right of first refusal or option to
purchase the interest of the Vendor in the Properties, or any part thereof;

(b)
the Vendor is not a "non-resident" of Canada for the purposes of Section 116 of
the Income Tax Act (Canada);

(c)
there are no leases entered into by the Vendor other than the Armstrong Lease
and the Todd Lease with respect to the Properties;

(d)
to the knowledge of the Vendor, and as of the date of this Agreement, there are
no actions, suits or proceedings pending or threatened against or affecting the
Vendor at law or in equity or before any federal, provincial, municipal or other
governmental department, commission, board, bureau, agency or agencies relating
to either of the Properties, or any of them, which have or would have any
reasonable likelihood of success or, if successful, would materially adversely
affect the value of either of the Properties;

(e)
to the knowledge of the Vendor, and as of the date of this Agreement, there is
no default or breach of any Permitted Encumbrance and to the knowledge of the
Vendor there exists no state of facts which after notice or passage of time, or
both, would constitute such a default or breach;

(f)
to the knowledge of the Vendor, and as of the date of this Agreement, there are
no expropriation or similar proceedings actual or threatened of which the Vendor
has received notice against the Properties or any part thereof; and



 

--------------------------------------------------------------------------------

- 5 -


(g)
no part of the Properties is or ever has been occupied, nor will it be occupied
at Closing, by any officer, director or shareholder of the Vendor, as a family
residence.

3.2
Purchaser's Representations and Warranties

The Purchaser represents and warrants to the Vendor that:
(a)
the Purchaser is a corporation established and existing under the laws of its
jurisdiction and is qualified to purchase and own the Properties and the
Purchaser has full power, authority and capacity to enter into this Agreement
and carry out the transactions contemplated herein;

(b)
all necessary action on the part of the directors and if required, shareholders
of the Purchaser, has been taken to authorize and approve the execution and
delivery of this Agreement and the completion of the transaction contemplated
herein;

(c)
no consent or approval of or registration, declaration or filing with, any
Government Authority is required for the execution or delivery of this Agreement
by the Purchaser, the validity or enforceability of this Agreement against the
Purchaser, or the performance by the Purchaser of any of the Purchaser's
obligations hereunder;

(d)
neither the Purchaser entering into this Agreement nor the performance by the
Purchaser of the terms hereof will result in the breach of or constitute a
default under any term or provision of any instrument, document or agreement to
which the Purchaser is bound or subject;

(e)
the Purchaser is registered pursuant to the Excise Tax Act (Canada) for HST
purposes and shall provide to the Vendor on or before the Closing Date the HST
registration number of the Purchaser;

(f)
the Purchaser is (i) not an insolvent person within the meaning of the
Bankruptcy and Insolvency Act Canada or the Winding-up and Restructuring Act
(Canada), (ii) has not made an assignment in favour of its creditors or a
proposal in bankruptcy to its creditors or any class thereof, (iii) has not had
any petition for receiving order presented in respect of it, or (iv) has not
initiated proceedings with respect to a compromise or arrangement with its
creditors or for its winding up, liquidation or dissolution; and

(g)
there are no defaults including any Rent owing under the Leases by the Tenant
including, without limitation, any default that would result in any damages or
liability to the Landlord resulting from, inter alia, an insurance or
environmental claim.

3.3
Survival of Covenants, Representations and Warranties

The covenants, representations and warranties of the Vendor and Purchaser
contained in this Agreement and contained in any certificates or documents
delivered pursuant to or in connection with this Agreement and the transactions
contemplated hereby will not merge upon Closing or by


 

--------------------------------------------------------------------------------

- 6 -


delivery of any such certificate or document and will not be affected by any
independent investigations or inquiries by the Purchaser, but will continue in
full force and effect for a period of three (3) months after the Closing Date.
3.4
As-Is , Where-Is Purchase

Notwithstanding anything in this Agreement, the Purchaser acknowledges and
agrees that the Properties are being sold, purchased and completed on an "as-is,
where-is" as it shall exist on the Closing Date and at the entire risk of the
Purchaser. The Purchaser expressly acknowledges that it is aware of the ongoing
soil erosion issues with respect to the Armstrong Property. No representation,
warranty or condition is expressed or can be implied as to title, encumbrance,
description, fitness for purpose, the existence or non-existence of other
substances which may be considered hazardous or toxic within the meaning of the
Environmental Protection Act (Ontario) or any other applicable legislation,
regulation, by-law or other law, environmental compliance, merchantability,
condition, quantity or quality, or in respect of any other matter or thing
whatsoever concerning the Properties.
3.5
Armstrong Lease and Todd Lease Termination

Upon Closing, each of the Armstrong Lease and Todd Lease shall terminate
pursuant to the Armstrong Lease Termination Agreement and the Todd Lease
Termination Agreement respectively, save and except for any and all releases,
waivers and indemnities from the Purchaser as tenant thereunder in favor of the
Vendor as landlord thereunder, and which releases, waivers and indemnities and
the terms thereof shall survive such termination and continue in full force and
effect.


ARTICLE 4.    

CLOSING


4.1
Location and Time of the Closing



The Closing will take place at the Time of Closing at the offices of the
Vendor's Counsel.


4.2
Delivery by Vendor



On or prior to Closing, the Vendor will deliver to the Purchaser on payment of
the Purchase Price the following on the Vendor's form:
(a)
an executed transfer/deed in respect of the Armstrong Property in duplicate and
in registerable form;

(b)
an executed transfer/deed in respect of the Todd Property in duplicate and in
registerable form;



 

--------------------------------------------------------------------------------

- 7 -


(c)
assignments of all warranties and guarantees from third parties, if any, with
respect to the Properties;

(d)
a Certificate of the Vendor confirming that it is not a "non-resident" of Canada
within the meaning and purpose of Section 116 of the Income Tax Act (Canada);

(e)
the Statement of Adjustments with regard to the Properties to be prepared by the
Vendor;

(f)
the Armstrong Bill of Sale and the Todd Bill of Sale, in each case if
applicable;

(g)
a Certificate of the Vendor confirming the representations and warranties set
forth in Section 3.1 as at the Time of Closing and the survival thereof to the
extent provided in Section 3.3 hereof;

(h)
the Armstrong Lease Termination Agreement and the Todd Lease Termination
Agreement, duly executed by the Vendor and in the Vendor's form;

(i)
the undertaking to re-adjust by the Vendor referred to in Section 4.4; and

(j)
the Baden Lease Extension Agreement.

4.3
Delivery of Documents by Purchaser

On or prior to Closing, the Purchaser will deliver to the Vendor the following,
in the Vendor's form:
(a)
the Armstrong Lease Termination Agreement and the Todd Lease Termination
Agreement, duly executed by the Purchaser;

(b)
a Certificate of the Purchaser confirming the representations and warranties of
the Purchaser set forth in Section 3.2 as at the Time of Closing and the
survival thereof to the extent provided in section 3.3 hereof;

(c)
a certificate and indemnity contemplated by Section 6.4;

(d)
all assumption and/or acknowledgment agreements that, pursuant to any Permitted
Encumbrance, are required to be entered into by a purchaser or transferee of the
Properties or any part thereof or any right therein;

(e)
HST Declaration and Indemnity;

(f)
such other instruments and documents as the Vendor or Vendor's Counsel may
reasonably require to give effect to the intent of this Agreement;

(g)
the balance of the Purchase Price in accordance with Section 1.2(b);

(h)
the undertaking to re-adjust by the Purchaser referred to in Section 4.4; and



 

--------------------------------------------------------------------------------

- 8 -


(i)
the Baden Lease Extension Agreement.

4.4
Adjustments

The Purchase Price will be adjusted by apportioning as between the Purchaser and
the Vendor as of the Closing Date all adjustments which are customarily made in
transactions wherein the Purchaser, as tenant, has entered into a net-net-net
lease with the Vendor, as landlord. The Armstrong Purchase Price shall be
adjusted by crediting the Purchaser with the amount of the Armstrong Security
Deposit and the Todd Purchase Price shall be adjusted by crediting the Purchaser
with the amount of the Todd Security Deposit. The Vendor will prepare a draft
statement of adjustments and submit it to the Purchaser at least five (5)
Business Days before the Closing Date. The Vendor and Purchaser agree to
readjust the adjustments made on Closing, if necessary, as soon as reasonably
convenient, but no later than six (6) months after Closing.
ARTICLE 5.
ADDITIONAL AGREEMENTS OF THE PARTIES
5.1
Damage or Loss to Properties

In no circumstance shall any loss or damage to the Properties affect the Closing
and the Purchaser and Vendor shall complete the purchase and sale of the
Properties in accordance with this Agreement, and the Vendor shall release its
interest in any proceeds of insurance payable as a result of such loss or
damage.
5.2
New Leases

The Vendor covenants from the date hereof until the Closing Date not to enter in
to any new leases with respect to the Properties.
5.3
Insurance

Until the Time of Closing, the Vendor and Purchaser will maintain in full force
all policies and contracts of insurance which are now in effect (or renewals
thereof) and under which it or any of the Properties are insured pursuant to the
Armstrong Lease and the Todd Lease.
5.4
Bulk Sales Waiver

The Purchaser hereby waives compliance by the Vendor with any applicable bulk
sales legislation. The Vendor hereby agrees to indemnify and save the Purchaser
harmless from all claims, suits, causes of action which any creditor may
institute with respect to the Properties pursuant to or arising out of
non-compliance with such legislation.
5.5
Planning Act

This Agreement will be effective to create an interest in the Properties only if
the subdivision control provisions of the Planning Act (Ontario) are complied
with by the Vendor on or before Closing and


 

--------------------------------------------------------------------------------

- 9 -


the Vendor hereby covenants to proceed diligently at its expense to obtain any
necessary consent on or before Closing.
5.6
Commissions

The Vendor represents and warrants to the Purchaser that it has not retained any
broker or agent with respect to the sale of the Properties, or to the extent
that it has, the Vendor shall be solely liable to pay to such broker or agent
all commissions or other costs that may be payable and will indemnify and save
harmless the Purchaser from any such commissions or costs. The Purchaser
represents and warrants to the Vendor that it has not retained any broker or
agent with respect to the purchase of the Properties, or to the extent that it
has, the Purchaser shall be solely liable to pay to such broker or agent all
commissions or other costs that may be payable and will indemnify and save
harmless the Vendor from any such commissions or costs.
ARTICLE 6.
GENERAL MATTERS
6.1
Confidentiality

Until the Closing Date (and at any time after termination of this Agreement) the
Purchaser shall keep all information, financial or otherwise, received from the
Vendor or its representatives strictly confidential and shall use such
information solely for the purposes contemplated by this Agreement. If the
transaction contemplated by this Agreement is not completed, the Purchaser will
not, except as contemplated below, directly or indirectly, use for its own
purposes or communicate to any other Person any such information or data
relating to the Vendor or to the Properties which become known to the Purchaser,
its accountants, legal advisers or representatives as a result of the Vendor
making the same available in connection with the transaction contemplated
hereby. The foregoing will not prevent the Purchaser from disclosing or making
available to its accountants, professional advisers and bankers and other
lenders, whether current or prospective, any such information or data provided
that the Purchaser shall require that such parties maintain the information
confidential.
6.2
Public Notices

No press release or other announcement concerning the transaction contemplated
by this Agreement will be made by the Vendor or by the Purchaser without the
prior written consent of the other.
6.3
Expenses

Each party will be responsible for its own legal fees and other charges incurred
in connection with the purchase and sale of the Properties, all negotiations
between the parties and the consummation of the transactions contemplated
hereby.
6.4
Payment of Transfer Taxes and HST



 

--------------------------------------------------------------------------------

- 10 -


(a)
The Purchaser will be liable for and will pay all land transfer taxes and
federal and provincial sales or other taxes payable upon or in connection with
the conveyance or transfer of the Property by the Vendor to the Purchaser.

(b)
The Purchaser covenants and agrees that on Closing it shall either:

(i)
Provide to the Vendor the HST Declaration and Indemnity executed by the
Purchaser; or

(ii)
pay, in addition to the Purchase Price and concurrently with the Purchase Price,
by certified cheque to the Vendor or as otherwise directed by the Vendor, all
HST exigible as a result of the transaction contemplated by this Agreement in
accordance with the HST Legislation, and the Vendor will remit HST when and to
the extent required by the HST Legislation.

(iii)
the Vendor's and Purchaser's obligations under this section shall survive
Closing of the transaction provided for herein.

6.5
Escrow Closing and Registration

The Vendor and the Purchaser covenant and agree to cause their respective
solicitors to enter into a document registration agreement (the “DRA”) to govern
the electronic submission of the transfer/deed for the Property to the
applicable Land Registry Office. The DRA shall outline or establish the
procedures and timing for completing all registrations electronically and
provide for all closing documents and closing funds to be held in escrow pending
the submission of the transfer/deed to the Land Registry Office and their
acceptance by virtue of each registration document being assigned a registration
number. The DRA shall also provide that if there is a problem with the TER
System which does not allow the parties to electronically register all
registration documents on Closing, the Closing Date shall be deemed to be
extended until the next day when the said system is accessible and operating for
the applicable Land Registry Office applicable to the Property.
6.6
Assignment

Except as provided in this section, no party may assign its rights or benefits
under this Agreement. The Purchaser may, at any time prior to the Time of
Closing assign all (but not less than all) of its rights and benefits under this
Agreement to any Person to one or more Affiliate(s) of the Purchaser who
delivers an instrument in writing to the Vendor, on the Vendor's form,
confirming that the assignee shall be bound by and will perform all obligations
of the Purchaser under this Agreement as if it were an original signatory,
notwithstanding that such assignment shall not relieve the Purchaser of its
obligations under this Agreement. In the event of an assignment contemplated
herein, any reference in this Agreement to "Purchaser" will be deemed to include
the assignee.
6.7
Notices

Any notice or other communication required or permitted to be given hereunder
will be in writing and will be given by prepaid first-class mail, by facsimile
or other means of electronic


 

--------------------------------------------------------------------------------

- 11 -


communication or by hand-delivery as hereinafter provided. Any such notice or
other communication, if mailed by prepaid first-class mail at any time other
than during a general discontinuance of postal service due to strike, lockout or
otherwise, will be deemed to have been received on the fourth Business Day after
the post-marked date thereof, or if sent by facsimile or other means of
electronic communication, will be deemed to have been received on the Business
Day following the sending, or if delivered by hand will be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address will also be governed by this section. In the event
of a general discontinuance of postal service due to strike, lock-out or
otherwise, notices or other communications will be delivered by hand or sent by
facsimile or other means of electronic communication and will be deemed to have
been received in accordance with this section. Notices and other communications
will be addressed as follows:
(a)
if to the Vendor:

662073 Ontario Limited
125 Gloucester Avenue
Oakville, ON L6J 3W3


Attention:


with a copy to the Vendor’s Counsel:        


Robins Appleby & Taub LLP
2600 – 120 Adelaide Street West
Toronto ON M5H 1T1


Attention:         Mr. Michael Gasch


(b)
if to the Purchaser:

Mold-Masters (2007) Limited
233 Armstrong Avenue
Halton Hills, ON L7G 4X5


Attention:    Mr. Michael Jones


with a copy to the Purchaser's Counsel:
Baker & McKenzie LLP
Brookfield Place
Bay/Wellington Tower
181 Bay Street, Suite 2100


 

--------------------------------------------------------------------------------

- 12 -


Toronto, Ontario M5J 2T3


Attention:    Mr. Kent Beattie


or to such other address of a party as it will specify to the other parties by
written notice given in the manner aforesaid. Any such notice mailed as
aforesaid will be deemed to have been given and received on the date of actual
delivery to the addressee.
6.8
Time of Essence

Time is of the essence of this Agreement.
6.9
Tender

Any tender of closing documents and the balance of the Purchase Price may be
made upon the Vendor's Solicitors or the Purchaser's Solicitors, as applicable.
All money to be tendered shall be tendered by wire transfer from a Schedule I
Canadian chartered bank to an account in Canada designated by the Vendor or the
Purchaser, as applicable, pursuant to the Large Value Transfer System as
administered by the Canadian Payments Association.
6.10
Further Assurances

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time, at
the expense of the party so requiring for the purpose of giving effect to this
Agreement and will use reasonable efforts and take all such steps as may be
reasonably within its power to implement to their full extent the provisions of
this Agreement.
6.11
Counterparts

This Agreement may be executed in several counterparts, each of which so
executed will be deemed to be an original and such counterparts together will
constitute one and the same instrument. This Agreement and its counterparts may
be executed either in original, faxed or e-mailed form and the parties adopt any
signatures received by a receiving fax machine or e-mail as original signatures
of the parties.




ARTICLE 7.
INTERPRETATION
7.1
Definitions

Capitalized terms used in this Agreement and not otherwise defined have the
meaning attributed to those terms in Schedule "A".
7.2
Schedules



 

--------------------------------------------------------------------------------

- 13 -


The following are the schedules attached to this Agreement:
Schedule "A"    -        Defined Terms
Schedule "B-1"    -    Legal Description of the Armstrong Lands
Schedule "B-2"    -    Legal Description of the Todd Lands
Schedule "C"             Permitted Encumbrances
Schedule "D"            HST Declaration and Indemnity


7.3
Headings and Table of Contents

The inclusion of headings and a table of contents in this Agreement is for
convenience of reference only and does not affect the construction or
interpretation hereof.
7.4
Gender and Number

In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.
7.5
Currency

Except where otherwise expressly provided, all amounts in this Agreement are
stated and will be paid in Canadian currency.
7.6
Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof.
7.7
Entire Agreement, Waiver

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties,
representations or agreements between the parties in connection with such
subject matter except as specifically set forth or referred to in this
Agreement. Except as expressly provided in this Agreement, no amendment, waiver
or termination of this Agreement will be binding unless executed in writing by
the party to be bound thereby. No waiver of any provision of this Agreement will
constitute a waiver of any other provision nor will any waiver of any provision
of this Agreement constitute a continuing waiver unless otherwise expressly
provided.
7.8
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.


{Remainder of page left intentionally blank, signature page to follow}


 

--------------------------------------------------------------------------------

- 14 -




IN WITNESS WHEREOF, the parties hereto have executed this Agreement.




662073 ONTARIO LIMITED
 
MOLD-MASTERS (2007) LIMITED
Per:
/s/ Petra Fischer
 
Per:
/s/ Bruce A. Chalmers
 
Name: Petra Fischer
Title: President
 
 
Name: Bruce A. Chalmers
Title: Vice President and Treasurer
I have the authority to bind the Corporation
 
I have the authority to bind the Corporation







 

--------------------------------------------------------------------------------


 


SCHEDULE "A"
DEFINED TERMS
In this Agreement:
"Acceptance Date" means the date by which both parties have executed this
Agreement.
"Agreement" means this agreement and all schedules attached to this agreement,
in each case as they may be amended or supplemented from time to time, and the
expressions "hereof", "herein", "hereto", "hereunder", "hereby" and similar
expressions refer to this agreement and unless otherwise indicated, references
to Articles and Sections are to Articles and Sections in this agreement.
"Armstrong Bill of Sale" means a bill of sale for the Vendor's interest in the
Armstrong Equipment, if any.
"Armstrong Building" means the building and all improvements currently erected
and/or erected as of the Closing Date, on the Armstrong Lands.
"Armstrong Equipment" means all equipment, attachments, appliances, chattels and
tangible personal property owned by the Vendor necessary for or used in
connection with the operation or maintenance of the Armstrong Property,
including all electric light fixtures and fittings, floor coverings, plumbing,
heating, air-conditioning, fire prevention and alarm, drainage and ventilation
and other mechanical and electrical systems installed therein.
"Armstrong Lands" means the lands and premises more particularly described in
Schedule "B-1".
"Armstrong Lease" means the lease dated January 31, 2013 in respect of the
Armstrong Property, between the Vendor, as landlord, and the Purchaser, as
tenant.
"Armstrong Lease Termination Agreement" means an agreement, in the Vendors form
between the Vendor and the Purchaser terminating the Armstrong Lease effective
as of the Closing Date, at no cost to the Vendor or the Purchaser, and releasing
the Vendor and the Purchaser from their respective covenants under the Armstrong
Lease save and except as provided for in Section 3.5 herein.
"Armstrong Property" means the Armstrong Lands, the Armstrong Building, the
Armstrong Equipment, and the Vendor's interest in all other assets owned by the
Vendor on the Armstrong Property which are related to the operation and
maintenance thereof.
"Armstrong Purchase Price" has the meaning attributed to that term in Section
1.1.
"Armstrong Security Deposit" means the sum of $350,000 held by the Vendor as a
security deposit under the Armstrong Lease.


 

--------------------------------------------------------------------------------

- 2 -


"Baden Lease" means the lease agreement as between the Vendor, as landlord, and
the Purchaser, as tenant, dated January 31st, 2014 for the property municipally
known as Neumattring 1, 76532, in the Town of Baden-Baden, Germany
"Baden Lease Extension Agreement" means the agreement as between the Vendor, as
landlord, and the Purchaser, as tenant, to be executed and delivered by the
Vendor and Purchaser contemporaneously with the Closing as a delivery under
Sections 4.2 and 4.3, extending the Baden Lease for a term of one year and
amending the Baden Lease as provided for therein;
"Buildings" means, collectively, the Armstrong Building and the Todd Building.
"Business Day" means any day except Saturday, Sunday or any statutory holiday in
the Province of Ontario.
"Certificate of the Purchaser" means a certificate executed by an officer of the
Purchaser.
"Certificate of the Vendor" means a certificate executed by an officer of the
Vendor.
"Closing" means the completion of the sale and purchase of the Properties
pursuant to this Agreement by the transfer, delivery and registration of
documents of title thereto and the payment of the Purchase Price at the Time of
Closing.
"Closing Date" means October 6, 2016, or such other date as the Purchaser and
the Vendor may agree on in writing;
"Continuing Obligations" means the obligations of the Purchaser set out in
Sections, 5.6, 6.1 and 6.2, in addition to any obligations, including any
releases and indemnities, under the Armstrong Lease and the Todd Lease, which
expressly therein survives termination thereof;
"Deposit" has the meaning attributed to that term in Section 1.2(a).
"HST" means the goods and services tax exigible with respect to the sale of the
Properties pursuant to the HST Legislation;
"HST Declaration and Indemnity" – means the form attached hereto as Schedule
"D";
"HST Legislation" means Part IX of the Excise Tax Act (Canada).
"Lands" means, collectively, the Armstrong Lands and the Todd Lands.
"Permitted Encumbrance(s)" means those encumbrances described in Schedule "C"
and any additional encumbrances arising from the act or omission of the
Purchaser, as tenant at the Properties;
"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted.


 

--------------------------------------------------------------------------------

- 3 -


"Prime Rate" means the rate of interest per annum established and reported by
The Toronto-Dominion Bank from time to time as the reference rate of interest
for the determination of interest rates that The Toronto-Dominion Bank charges
to customers of varying degrees of creditworthiness for Canadian dollar loans
made by it in Canada.
"Properties" means, collectively, the Armstrong Property and the Todd Property.
"Purchase Price" has the meaning attributed to that term in Section 1.1.
"Purchaser's Counsel" means the firm of Baker McKenzie LLP, or such counsel as
the Purchaser may appoint with respect to this Agreement or the matters
contemplated hereby.
"Service Contracts" has the meaning attributed to that term in Section
2.1(a)(ii);
“Substantial Damage” has the meaning ascribed at Section 5.1;
"Todd Bill of Sale" means a bill of sale for the Vendor's interest in the Todd
Equipment, if any.
"Todd Building" means the building and all improvements currently erected and/or
erected as of the Closing Date, on the Todd Lands.
"Todd Equipment" means all equipment, attachments, appliances, chattels and
tangible personal property owned by the Vendor necessary for or used in
connection with the operation or maintenance of the Todd Property, including all
electric light fixtures and fittings, floor coverings, plumbing, heating,
air-conditioning, fire prevention and alarm, drainage and ventilation and other
mechanical and electrical systems installed therein.
"Todd Lands" means the lands and premises more particularly described in
Schedule "B-2".
"Todd Lease" means the lease dated January 31, 2014 in respect of the Todd
Property, between the Vendor, as landlord, and the Purchaser, as tenant.
"Todd Lease Termination Agreement" means an agreement, in the Vendors form
between the Vendor and the Purchaser terminating the Todd Lease effective as of
the Closing Date, at no cost to the Vendor or the Purchaser, and releasing the
Vendor and the Purchaser from their respective covenants under the Todd Lease
save and except as provided for in Section 3.5 herein.
"Todd Property" means the Todd Lands, the Todd Building, the Todd Equipment, and
the Vendor's interest in all other assets owned by the Vendor on the Todd
Property which are related to the operation and maintenance thereof.
"Todd Purchase Price" has the meaning attributed to that term in Section 1.1.
"Todd Security Deposit" means the sum of $150,000 held by the Vendor as a
security deposit under the Todd Lease.


 

--------------------------------------------------------------------------------

- 4 -


"Time of Closing" means 3:00 p.m., Toronto time, on the Closing Date or such
other time on the Closing Date as may be agreed upon in writing by the parties.
"Vendor's Counsel" means the firm of Robins Appleby LLP or such other counsel as
the Vendor may appoint with respect to this Agreement and the matters
contemplated hereby.




 

--------------------------------------------------------------------------------






SCHEDULE "B-1"
LEGAL DESCRIPTION OF THE ARMSTRONG LANDS
233 Armstrong Avenue, Halton Hills, Ontario
Part of Lot 8, Plan 617 designated as Part 1 on Reference Plan 20R-3242 and part
of Lots 8 and 9, Plan 617 designated as Part 2 on Reference Plan 20R-3242, Town
of Halton Hills in the Regional Municipality of Halton and comprising the whole
of PIN 25059-0032 (LT).






5



--------------------------------------------------------------------------------






SCHEDULE "B-2"
LEGAL DESCRIPTION OF THE TODD LANDS
41 Todd Road, Halton Hills, Ontario
Lot 66, Plan 617, Town of Halton Hills in the Regional Municipality of Halton
and comprising the whole of PIN 25056-0109 (LT)
PIN 25056-0103
Consolidation of various properties: Part of Lots 71, 72 and Block C, Plan 617,
Parts 1 to 3 on Reference Plan 20R-13209 and Part 11 on Reference Plan
20R-13184; Halton Hills. Subject to interest, if any, in Instrument No. 656184
(as to Block C).







--------------------------------------------------------------------------------





SCHEDULE "C"
PERMITTED ENCUMBRANCES
1.
All instruments identified on parcel registers for each of the Properties as of
September 6, 2016 and any registered or unregistered interests or claims in the
Properties created by the Purchaser, as Tenant;

2.
Any subsisting reservations, limitations, provisions and conditions contained in
any original grants from the Crown of any land or interest therein.

3.
Title defects or irregularities which are of a minor nature and either
individually or in the aggregate do not and will not impair the value, use or
marketability of the Properties, including all encroachments or encumbrances
that would be shown on an up-to-date survey of the Property or property
identification page for the Properties;

4.
All applicable laws, including municipal, provincial or federal statutes,
by-laws, regulations or ordinances, including any charge, trust, priority or
preference given to or in favour of the Crown, Crown agents or municipalities
pursuant thereto;

5.
Any liens for taxes not yet due and payable.





2



--------------------------------------------------------------------------------





Schedule D


HST DECLARATION AND INDEMNITY


TO:         662073 ONTARIO LIMITED (the "Vendor")


AND TO:
Robins Appleby LLP, its solicitors herein



RE:
Mold-Masters (2007) Limited (the "Purchaser") purchase from of the property
municipally known 233 Armstrong Avenue and 41 Todd Road, Halton Hills, Ontario
(collectively, the "Property"), pursuant to an Agreement of Purchase and Sale,
dated October 6, 2016, and amendments related thereto (the "Purchase Agreement")

                                            



The undersigned hereby declares, certifies, and agrees as follows:


a.
the Purchaser, the recipient (as defined in the Excise Tax Act (the “ETA”) (the
"Recipient") of the supply in the above-noted transaction is registered under
Part IX, Division V, Subdivision d, of the ETA for the collection and remittance
of the goods and services tax (the “HST”) and its registration number is
853976819RT0001 and such registration is in good standing and has not been
revoked;

b.
the Property is being purchased by the Purchaser for its own account and not as
agent, trustee or otherwise on behalf of or for another person.

1.
HST is payable in respect of this transaction in accordance with the ETA, the
undersigned, having paid or agreed to pay the consideration for the sale, is
liable for the payment of HST therein;



2.
the Purchaser shall be liable for and shall self-assess and remit to the
appropriate governmental authority all HST which is payable under the Act in
connection with the transfer to it of its interest in the Property all in
accordance with the ETA; and



3.
the undersigned shall indemnify and hold the Vendor, harmless from any liability
under the Act arising because of any incorrect statement or breach of the
obligations of the undersigned set out in this undertaking or the Agreement of
Purchase and Sale or arising under the Act, as amended, together with all loss,
costs and expenses relating from such breach.



DATED as of the 6th day of October, 2016    


 
 
MOLD-MASTERS (2007) LIMITED


 
 
Per:
/s/ Bruce A. Chalmers
 
 
 
Name: Bruce A. Chalmers
 
 
 
Title: Vice President and Treasurer
 
 
I/We have the authority to bind the Corporation



robapp\3595133.1


3

